1        IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: May 23, 2016

 4 NO. S-1-SC-35248

 5   AMERICAN FEDERATION OF STATE,
 6   COUNTY & MUNICIPAL EMPLOYEES,
 7   COUNCIL 18, AFL-CIO, LOCALS 1461,
 8   2260 and 2499,

 9        Plaintiffs-Petitioners,

10 v.
11
12 BOARD OF COUNTY COMMISSIONERS
13 OF BERNALILLO COUNTY,

14        Defendant-Respondent.

15 ORIGINAL PROCEEDING ON CERTIORARI
16 Valerie A. Huling, District Judge


17   Youtz & Valdez, P.C.
18   Shane C. Youtz
19   Stephen Curtice
20   James A. Montalbano
21   Albuquerque, NM

22 for Petitioners


23 Office of the County Attorney
24 Randy M. Autio
1 Michael I. Garcia
2 Albuquerque, NM

3 for Respondent
 1                                       OPINION

 2 NAKAMURA, Justice.

 3   {1}   Petitioners, American Federation of State, County and Municipal Employees,

 4 Council 18, AFL-CIO, Locals 1461, 2260 and 2499 (AFSCME), brought a

 5 declaratory-judgment action challenging the grandfather status of Respondent’s,

 6 Board of County Commissioners of Bernalillo County (County Commission), local

 7 labor relations board. The merits of AFSCME’s claims were considered and rejected

 8 by both the district court and the Court of Appeals. We focus on the statutory

 9 jurisdictional prerequisites of New Mexico’s Declaratory Judgment Act, NMSA

10 1978, §§ 44-6-1 to -15 (1975), and hold that AFSCME failed to satisfy those

11 prerequisites. AFSCME’s claims are not ripe, and AFSCME failed to assert an

12 injury-in-fact. Accordingly, the district court lacked jurisdiction to adjudicate

13 AFSCME’s declaratory-judgment action. We remand to the district court to dismiss

14 for lack of jurisdiction. As the Court of Appeals also lacked jurisdiction, its opinion

15 is vacated.

16 I.      BACKGROUND

17   {2}   AFSCME is the exclusive bargaining representative under the Public Employee

18 Bargaining Act (PEBA), NMSA 1978, §§ 10-7E-1 to -26 (2003, as amended through

19 2005), for unionized public employees in Bernalillo County.              The County
 1 Commission is the public employer of unionized public employees in Bernalillo

 2 County under the PEBA.

 3   {3}   In 1975, the County Commission enacted Labor-Management Relations

 4 Ordinances (LMROs) for the purpose of allowing “county employees to organize and

 5 bargain collectively with the county government.”         Bernalillo County, N.M.,

 6 Ordinances, ch.2, art. III, div.5, § 2-201 (1975). By these ordinances, the County

 7 Commission established a labor relations board (the County Labor Board) to

 8 adjudicate workplace disputes between the County Commission and its employees.

 9 See Bernalillo County, N.M., Ordinances, ch.2, art. III, div.5, § 2-210(f) (1975)

10 (stating that “[a]ny allegation that a prohibited practice has been committed will be

11 submitted to the [County Labor Board]” and describing the procedures the County

12 Labor Board shall follow); Bernalillo County, N.M., Ordinances, ch.2, art. III, div.5,

13 § 2-214 (1975) (establishing and defining the function and membership of the County

14 Labor Board as well as the process for appointment of its members and their term

15 lengths).

16   {4}   The County Labor Board functions as the local equivalent of the Public

17 Employee Labor Relations Board (PELRB) and derives legal status from Section 10-

18 7E-26(A), a provision of the PEBA this Court has previously referred to as the


                                             2
 1 “grandfather clause.” See Regents of Univ. of N.M. v. N.M. Fed’n of Teachers, 1998-

 2 NMSC-020, ¶ 8, 125 N.M. 401, 962 P.2d 1236. Section 10-7E-26(A) is “a special

 3 provision for those public employers that, prior to October 1, 1991, had already

 4 voluntarily adopted a collective-bargaining system and had successfully negotiated

 5 collective-bargaining agreements with their employees.” Regents of Univ. of N.M.,

 6 1998-NMSC-020, ¶ 8. The provision permits “those public employers to continue to

 7 operate under their pre-existing provisions and procedures.” Id.

 8   {5}   In July of 2013, AFSCME filed a complaint for declaratory judgment and

 9 permanent injunctive relief in the Second Judicial District Court under New Mexico’s

10 Declaratory Judgment Act. At the heart of this complaint were two allegations: first,

11 AFSCME contended that the County Commission had engaged in a prohibited

12 practice by allegedly refusing to engage in labor negotiations in April and May of

13 2013 even though a collective bargaining agreement between the parties purportedly

14 required the County Commission to do so. Second, AFSCME alleged that four

15 employees at the Bernalillo County Juvenile Detention Center had been wrongly

16 designated as supervisors, and that these employees were entitled to be accreted into

17 the bargaining unit.

18   {6}   AFSCME acknowledged that these claims would typically be heard by the


                                             3
 1 County Labor Board; however, AFSCME argued that it should not be required to

 2 proceed in front of that entity but should be permitted to file its claims with the

 3 PELRB because the LMROs deprive it and its members of due process. AFSCME

 4 offered the following argument to support this contention. While the LMROs

 5 designate the neutral County Labor Board as the initial adjudicator of prohibited-

 6 practice complaints, Bernalillo County, N.M., Ordinances, ch.2, art. III, div.5,

 7 Section 2-211(a) (1975) of the LMROs designates the County Commission as the

 8 final arbiter of any “violations” identified by the County Labor Board, and states that

 9 the County Commission is not bound by the County Labor Board’s findings and

10 conclusions but is empowered to engage in independent review of the evidence and

11 arguments. Id. According to AFSCME, the County Commission is self-evidently

12 biased because it is the employer and is, therefore, necessarily opposed to employee

13 interests. AFSCME claims that requiring it to proceed before a biased adjudicator

14 violates its and its members’ due process rights. Accordingly, AFSCME concludes

15 that the County Labor Board is not entitled to grandfather status under Section 10-7E-

16 26(A). In its answer to AFSCME’s complaint, the County Commission denied

17 having engaged in any unlawful conduct and claimed, as an affirmative defense, that

18 AFSCME’s action is not ripe and, therefore, should be dismissed.


                                              4
 1   {7}   The parties stipulated that the district court could decide AFSCME’s

 2 declaratory-judgment action on briefs only, and a briefing schedule was issued.

 3 AFSCME’s brief restated and clarified the arguments laid out in its complaint. The

 4 County Commission’s response brief focused on what it described as AFSCME’s

 5 central error: AFSCME failed to provide any evidence to support the contention that

 6 the County Commission is biased, and, therefore, AFSCME’s contention that the

 7 LMROs are not entitled to grandfather status fails. The County Commission argued

 8 that, in New Mexico, it is presumed that public officials properly perform their duties,

 9 see City of Albuquerque v. Montoya, 2012-NMSC-007, ¶ 20, 274 P.3d 108, and

10 AFSCME wrongly presumes the opposite.               AFSCME’s claims also fail to

11 acknowledge, the County Commission noted, that the County Commission has a

12 significant interest in ensuring harmonious relations with its employees. Finally, the

13 County Commission argued that AFSCME failed to identify any harm resulting from

14 the alleged bias and, for this reason, contended that AFSCME’s claims were not ripe

15 for review.

16   {8}   The district court entered an opinion and order in which it addressed the merits

17 of the parties’ dispute, rejected AFSCME’s argument that the County Labor Board

18 was not entitled to grandfather status, and dismissed AFSCME’s complaint. The


                                              5
 1 district court characterized AFSCME’s claim that the County Commission was self-

 2 evidently biased against employees as unsupported by facts or law. The Court of

 3 Appeals also reached the merits of the dispute and affirmed. Am. Fed’n of State v.

 4 Bd. of Cty. Comm’rs of Bernalillo Cty., 2015-NMCA-070, ¶¶ 14-15, 352 P.3d 682,

 5 cert. granted, 2015-NMCERT-006 (No. 35,248, June 19, 2015). In attempting to

 6 articulate what precisely AFSCME found objectionable about the LMROs, the Court

 7 of Appeals was required to carefully parse AFSCME’s arguments and engage in

 8 guesswork. Id. ¶¶ 7-8. The lower courts’ reactions to AFSCME’s arguments are

 9 entirely understandable. As we clarify in the discussion below, AFSCME’s claims

10 are speculative and contingent.

11   {9}   We granted certiorari, exercising our jurisdiction under Article VI, Section 3

12 of the New Mexico Constitution and NMSA 1978, Section 34-5-14(B) (1972). After

13 careful review of the briefs and consideration of the parties’ presentations at oral

14 argument, it is clear that the operative question in this case is whether AFSCME

15 satisfied statutory jurisdictional prerequisites to bring suit under New Mexico’s

16 Declaratory Judgment Act.

17 II.     DISCUSSION

18 A.      Standard of Review


                                              6
 1   {10}   The standard of review for jurisdictional issues is de novo. Smith v. City of

 2 Santa Fe, 2007-NMSC-055, ¶ 10, 142 N.M. 786, 171 P.3d 300.

 3 B.       Declaratory-Judgment Actions

 4   {11}   The Declaratory Judgment Act (the Act), §§ 44-6-1 to -15, grants jurisdiction

 5 to the district courts to determine questions of the construction or validity of local

 6 laws and municipal ordinances. Smith, 2007-NMSC-055, ¶ 14. Section 44-6-4

 7 states, in pertinent part, that “[a]ny person . . . whose rights, status or other legal

 8 relations are affected by a statute, [or] municipal ordinance . . . may have determined

 9 any question of construction or validity arising under the . . . statute, [or] ordinance

10 . . . and obtain a declaration of rights, status or other legal relations thereunder.”

11 Given the specific nature of AFSCME’s claim—that the LMROs violate AFSCME’s

12 due process rights and, thus, the LMROs are not entitled to grandfather status—it

13 appears Section 44-6-4 was the provision under which AFSCME should have

14 proceeded.

15   {12}   In its complaint, AFSCME relied on another provision of the Act, Section

16 44-6-13. This provision deals with the circumstances under which “the State of New

17 Mexico, or any official thereof, may be sued and declaratory judgment entered . . . ”

18 Id. We have addressed this provision in the context of waiver of state sovereign


                                              7
 1 immunity and concluded that the provision “permits parties to sue the state when the

 2 state’s consent to be sued otherwise exists.”         Gill v. Pub. Emps. Ret. Bd.,

 3 2004-NMSC-016, ¶ 11, 135 N.M. 472, 90 P.3d 491. It is unclear whether Section 44-

 4 6-13 has any application here.        It is unnecessary, however, to resolve this

 5 complication. AFSCME was required to fulfill certain jurisdictional prerequisites to

 6 proceed under any provision of the Act.

 7   {13}   In 1935, the Legislature enacted New Mexico’s first declaratory-judgment act,

 8 which was patterned on the federal act and provided that “[i]n cases of actual

 9 controversy, the courts of record of the State of New Mexico shall have power, upon

10 petition, declaration complaint, or other appropriate pleadings, to declare rights and

11 other legal relations of any interested party petitioning for such declaration . . . .”

12 1935 N.M. Laws, ch. 143, § 1. Shortly thereafter, in Taos County Board of Education

13 v. Sedillo, this Court held that “under section 1 of our [declaratory judgment] act an

14 actual controversy must exist to confer jurisdiction.” 1940-NMSC-026, ¶ 22, 44

15 N.M. 300, 101 P.2d 1027. As early as Sedillo, this Court already considered it

16 well-settled that a justiciable controversy is a necessary precondition to invoke a

17 court’s jurisdiction to decide a declaratory-judgment action. See id. ¶¶ 22-26. The

18 current version of the Act is significantly similar to the first version. It grants the


                                              8
 1 district courts “power to declare rights, status, and other legal relations” in “cases of

 2 actual controversy.” Section 44-6-2; see also New Energy Econ., Inc. v. Shoobridge,

 3 2010-NMSC-049, ¶ 17, 149 N.M. 42, 243 P.3d 746 (“The [Act] itself requires the

 4 presence of an ‘actual controversy’ before a district court can assume jurisdiction in

 5 a declaratory judgment action.” (quoting § 44-6-2)).

 6   {14}   Article VI, Section 1 of the New Mexico Constitution vests the “judicial

 7 power” in the courts “as may be established by law . . . .” The Legislature may

 8 establish a right and predicate a court’s power of review on the fact that suit is

 9 brought by one of a particular class of plaintiffs or petitioners. If a statute creates a

10 right and provides that only a specific class of persons may petition for judicial

11 review of an alleged violation, then the courts lack the jurisdiction to adjudicate that

12 alleged violation when the petition is brought by a person outside of that class.

13   {15}   From the foregoing, we reach the following conclusions. Under the Act, courts

14 in New Mexico have jurisdiction to adjudicate and declare rights and legal relations

15 only in cases of actual controversy. A case of actual controversy exists only where

16 a plaintiff satisfies justiciability requirements.     If a party fails to meet these

17 requirements, then, under the Act, the district court lacks jurisdiction to decide the

18 merits of the action.


                                               9
 1   {16}   Issues of justiciability were raised in the proceedings below. The County

 2 Commission asserted ripeness as an affirmative defense in its answer to AFSCME’s

 3 complaint. It raised the issue again in its response in opposition to AFSCME’s brief

 4 in support of its complaint. The Commission argued in its answer brief in the

 5 proceedings before this Court that AFSCME failed to show that it suffered any harm.

 6 And at oral argument, the Commission argued that AFSCME’s claims were non-

 7 justiciable. Regardless, we may consider the justiciability of AFSCME’s claims sua

 8 sponte. It is well settled that “[j]urisdiction of the subject matter cannot be conferred

 9 by consent of the parties, much less waived by them.” State ex rel. Overton v. N.M.

10 State Tax Comm’n, 1969-NMSC-140, ¶ 8, 81 N.M. 28, 462 P.2d 613. “If sensed by

11 the court, even though not raised by the parties, the question of jurisdiction compels

12 an answer.” Id. Cf. Gunaji v. Macias, 2001-NMSC-028, ¶ 20, 130 N.M. 734, 31

13 P.3d 1008 (observing that lack of standing “is a potential jurisdictional defect, which

14 may not be waived and may be raised at any stage in the proceedings, even sua sponte

15 by the appellate court” (internal quotation marks and citations omitted)).

16   {17}   We are here concerned with two requirements of justiciability: ripeness and the

17 injury-in-fact component of standing. An actual controversy is not present unless the

18 issue raised by the litigant is ripe for judicial determination, Sanchez v. City of Santa


                                              10
 1 Fe, 1971-NMSC-012, ¶ 7, 82 N.M. 322, 481 P.2d 401, and the litigant has standing.

 2 State ex rel. Overton, 1969-NMSC-140, ¶ 16. One essential component of standing

 3 is injury-in-fact. ACLU of N.M. v. City of Albuquerque, 2008-NMSC-045, ¶ 19, 144

 4 N.M. 471, 188 P.3d 1222. For the reasons discussed below, we hold that AFSCME’s

 5 declaratory-judgment action is not ripe for review and AFSCME has not asserted an

 6 injury-in-fact.

 7 1.       Ripeness

 8   {18}   The purpose of the ripeness requirement “is and always has been to conserve

 9 judicial machinery for problems which are real and present or imminent, not to

10 squander it on abstract or hypothetical or remote problems.” N.M. Indus. Energy

11 Consumers v. N.M. Pub. Serv. Comm’n, 1991-NMSC-018, ¶ 25, 111 N.M. 622, 808

12 P.2d 592 (internal quotation marks and citation omitted). The core policy concerns

13 animating the ripeness doctrine are avoidance of unnecessary constitutional

14 determinations and the establishment and maintenance of proper relationships

15 between the judiciary and other branches of government. 13B Wright, Miller &

16 Cooper, Federal Practice and Procedure § 3532.1 at 394 (3d ed. 2008). See also

17 ACLU of N.M., 2008-NMSC-045, ¶ 10 (observing that analysis of justiciability

18 principles in New Mexico have long been guided by federal practice).            The


                                             11
 1 importance of these concerns cannot be overemphasized. As one leading treatise

 2 correctly notes, “courts should not render decisions absent a genuine need to resolve

 3 a real dispute. Unnecessary decisions dissipate judicial energies better conserved for

 4 litigants who have a real need of official assistance.” Wright, Miller & Cooper,

 5 supra, § 3532.1 at 372-73 (footnote omitted).

 6   {19}   Ripeness analysis involves a two pronged inquiry. We “evaluate both the

 7 fitness for the issues for judicial decision and the hardship to the parties of

 8 withholding court consideration.” N.M. Indus. Energy Consumers, 1991-NMSC-018,

 9 ¶ 25 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967), abrogated by

10 Califano v. Sanders, 430 U.S. 99 (1977)). When, as in the present case, constitutional

11 questions are at issue, courts are particularly vigilant to ensure that the matter is ripe.

12 15 Moore’s Federal Practice § 101.79 at 101-340 (3d ed. 2015); see also City of Las

13 Cruces v. El Paso Elec. Co., 1998-NMSC-006, ¶ 21, 124 N.M. 640, 954 P.2d 72 (“[I]t

14 is an enduring principle of constitutional jurisprudence that courts will avoid deciding

15 constitutional questions unless required to do so.” (internal quotation marks and

16 citation omitted)). For the reasons that follow, AFSCME’s claims are not fit, and it

17 will suffer little hardship if we dismiss.

18   {20}   Fitness is concerned with “whether the claim involves uncertain and contingent


                                                12
 1 events that may not occur as anticipated or may not occur at all.” 15 Moore’s Federal

 2 Practice § 101.76[1][a] at 101-312.2; accord Wright, Miller & Cooper, supra, §

 3 3532.2 at 459 (“Many cases deny ripeness on the straight-forward ground that the

 4 anticipated events and injury are simply too remote and uncertain to justify present

 5 adjudication.”). We have previously observed that the “mere possibility or even

 6 probability that a person may be adversely affected in the future by official acts” is

 7 insufficient to establish ripeness. New Energy Econ., 2010-NMSC-049, ¶ 18 (internal

 8 quotation marks and citation omitted). This is because:

 9          “[i]f the facts are uncertain and the court is being asked to make a legal ruling
10          based on the possibility that certain facts will be found to exist at some point
11          in the future, then a decision would constitute nothing more than an advisory
12          opinion based on a hypothetical scenario.”

13 15 Moore’s Federal Practice § 101.75 at 101-312.1.

14   {21}   Decisions of administrative entities are fit for review only when the agency’s

15 decision is final. See N.M. Indus. Energy Consumers, 1991-NMSC-018, ¶ 26

16 (indicating that the ultimate question, when considering ripeness in the administrative

17 context, “is whether agency action is sufficiently final or definitive so that there is no

18 judicial interest in awaiting a more concrete formulation of the issues”). This

19 proposition serves to prevent “judicial interference until an administrative decision



                                               13
 1 has been formalized and finalized and its effects felt in a concrete way by the parties.”

 2 15 Moore’s Federal Practice § 101.76[1][c] at 101-317 to 101-318. Moreover, the

 3 proposition serves an important role in preserving separation of powers. See New

 4 Energy Econ., 2010-NMSC-049, ¶ 19 (“Judicial action that disrupts the

 5 administrative process before it has run its course intrudes on the power of another

 6 branch of government.”).

 7   {22}   AFSCME’s injury is based on two underlying claims: (1) the County

 8 Commission refused to negotiate and (2) it is entitled to accrete into the bargaining

 9 unit four employees at the Bernalillo County Juvenile Detention Center. As noted,

10 AFSCME asserts that it need not file these claims with the County Labor Board

11 because the Board is not entitled to grandfather status. According to AFSCME, the

12 Board is not entitled to this status because its decisions are subject to a biased review

13 by the County Commission which would deprive AFSCME and its members of due

14 process.

15   {23}   With respect to the allegation that the County Commission refused to negotiate,

16 AFSCME’s due-process injury would materialize only if the County Labor Board

17 found that refusal to bargain was in fact a prohibited practice. If the County Labor

18 Board makes no such finding, the County Commission has no right of review. See


                                              14
 1 Bernalillo County, N.M., Ordinances, ch. 2, art. III, div.5, § 2-211(a) (stating that the

 2 County Commission shall exercise independent review only where the County Labor

 3 Board finds a party guilty of a violation). Where the Commission has no right to

 4 review, there can be no opportunity for the Commission to exercise an alleged bias

 5 and deprive AFSCME and its members of due process. And even if the County Labor

 6 Board found the County Commission’s refusal to negotiate to be a prohibited

 7 practice, AFSCME’s injury still would only actualize if the Commission reversed the

 8 Board’s findings. Only then would AFSCME allege a non-hypothetical injury.

 9   {24}   With regard to the accretion issue, it is not clear whether the County

10 Commission is even adverse to AFSCME’s request to accrete the employees.

11 According to AFSCME, these employees were wrongly designated as supervisors

12 when they are not.       At oral argument, AFSCME contended that the County

13 Commission would necessarily oppose the accretion of these employees in light of

14 the fact that the employees would, after accretion, be entitled to additional rights and

15 benefits. But this is speculation. Does the County Commission oppose AFSCME’s

16 argument that the employees were wrongly designated? Will the County Labor Board

17 agree with AFSCME about the errant designation of these employees? If the Board

18 does agree, will it permit accretion and will it find a prohibited practice or other


                                              15
 1 violation as defined in Bernalillo County, N.M., Ordinances, ch.2, art. III, div.5, § 2-

 2 211(a) such that the Board shall request the Commission to enter an order? Will the

 3 County Commission ignore the Board’s finding, engage in bias, and then enter an

 4 order contrary to the Board’s order? We do not know the answer to any of these

 5 questions. AFSCME asks us to speculate.

 6   {25}   Additionally, the LMROs and the proceedings they establish function, for all

 7 purposes and effect, as administrative proceedings. AFSCME’s declaratory-judgment

 8 action involved the district court in those proceedings well in advance of any final

 9 adjudication at the county level. AFSCME does not contest the neutrality or

10 legitimacy of the County Labor Board; yet, even that entity was not given the

11 opportunity to rule on the refusal-to-bargain and accretion issues. In this instance,

12 there was no county-level adjudication at all. No concrete formulation of the issue

13 was permitted to develop.

14   {26}   If any doubt existed that AFSCME’s claims were not fit, those doubts

15 dissipated at oral argument. There, AFSCME conceded that allowing the County

16 Labor Board an opportunity to rule on the refusal to negotiate and accretion issues

17 would help determine whether a “real dispute” exists in this case. AFSCME further

18 conceded that there has been no single instance, in the forty-plus years the LMROs


                                              16
 1 have existed, where the County Commission overruled the County Labor Board’s

 2 determination regarding a prohibited-practice violation. AFSCME attributed this

 3 positive state of affairs to the parties’ “good relationship.”

 4   {27}   Based on the foregoing, we conclude that AFSCME’s alleged injury is

 5 speculative and contingent. Accordingly, under the Declaratory Judgment Act, it is

 6 not fit for review. See Rio Grande Kennel Club v. City of Albuquerque, 2008-

 7 NMCA-093, ¶ 24, 144 N.M. 636, 190 P.3d 1131 (rejecting as premature, under

 8 ripeness principles, a facial claim against a regulation that the city had yet to enforce);

 9 15 Moore’s Federal Practice § 101.80[4] at 101-345 (“The existence of a

10 contingency is sufficient to elicit a finding that the issue is not yet ripe for review.”).

11   {28}   The second step in the ripeness analysis is whether, and to what extent, the

12 parties will endure hardship if a decision is withheld. See N.M. Indus. Energy

13 Consumers, 1991-NMSC-018, ¶ 25. “The hallmark of cognizable hardship is usually

14 direct and immediate harm.” 15 Moore’s Federal Practice § 101.76[2] at 101-331;

15 accord Morgan v. McCotter, 365 F.3d 882, 891 (10th Cir. 2004) (“[T]he hardship

16 inquiry may be answered by asking whether the challenged action creates a direct and

17 immediate dilemma for the parties.” (internal quotation marks and citation omitted)).

18 “In assessing this possibility of hardship, we ask whether the challenged action


                                               17
 1 creates a direct and immediate dilemma for the parties. The mere possibility of future

 2 injury, unless it is the cause of some present detriment, does not constitute hardship.”

 3 N.Y. Civil Liberties Union v. Grandeau, 528 F.3d 122, 134 (2d Cir. 2008) (internal

 4 quotation marks and citations omitted).

 5   {29}   The hardship AFSCME faces here is speculative. As noted, AFSCME

 6 conceded at oral argument that further adjudication at the county level will help

 7 clarify whether a real dispute exists in this case, and also conceded that, if the type

 8 of biased administrative adjudication it fears does in fact manifest, then it can return

 9 to court and seek review of that decision. Accordingly, AFSCME will not be

10 imminently injured by dismissal. Cf. Morgan, 365 F.3d at 891 (“[P]ostponing

11 decision on this case until [p]laintiff has suffered some concrete harm cannot itself

12 constitute an independent harm to [p]laintiff.”).

13   {30}   AFSCME’s claims are not fit for review, and declining to review them works

14 no hardship on AFSCME. Accordingly, AFSCME’s claims are not ripe.

15 2.       Injury-In-Fact

16   {31}   Under New Mexico’s Declaratory Judgment Act, standing—like ripeness—is

17 a jurisdictional prerequisite. State ex rel. Overton, 1969-NMSC-140, ¶ 16. “The

18 standing question ‘bears close affinity to questions of ripeness—whether the harm


                                              18
 1 asserted has matured sufficiently to warrant judicial intervention.’” Miss. State

 2 Democratic Party v. Barbour, 529 F.3d 538, 544-45 (5th Cir. 2008) (quoting Warth

 3 v. Seldin, 422 U.S. 490, 499 n.10 (1975)). “In some cases, the issues of standing and

 4 ripeness will completely overlap.” 15 Moore’s Federal Practice § 101.71 at 101-308

 5 to 101-309. This is particularly true “in cases involving pre-enforcement review, the

 6 standing and ripeness inquiries may tend to converge. This is because claims for

 7 pre-enforcement review involve the possibility of wholly prospective future injury,

 8 not a prayer for relief from damages already sustained.” Elend v. Basham, 471 F.3d

 9 1199, 1205 (11th Cir. 2006).

10   {32}   To obtain standing in New Mexico, litigants must allege an injury-in-fact, i.e.,

11 that “they are directly injured as a result of the action they seek to challenge” in court.

12 See ACLU of N.M., 2008-NMSC-045, ¶ 1; N.M. Right to Choose/NARAL v. Johnson,

13 1999-NMSC-005, ¶ 12, 126 N.M. 788, 975 P.2d 841. The litigant must show “that

14 he is imminently threatened with injury, or, put another way, that he is faced with a

15 real risk of future injury, as a result of the challenged action or statute.” ACLU of

16 N.M., 2008-NMSC-045, ¶ 11 (internal quotation marks and citations omitted).

17 Requiring the party bringing suit to show a concrete injury or threat of injury “serves

18 well-established goals of sound judicial policy.” Id. ¶ 19. This requirement prevents


                                               19
 1 our courts from making unnecessary constitutional determinations and ensures that

 2 the judiciary maintains a proper relationship with other branches of government. Id.

 3 Hypothetical possibilities of injury “will not suffice to establish the threat of direct

 4 injury required for standing.” Id. ¶ 29; see also 15 Moore’s Federal Practice §

 5 101.40[4][b][i] at 101-60 (“An injury that is merely conjectural, speculative, or

 6 hypothetical will not satisfy the injury-in-fact component of standing.”).

 7   {33}   For reasons already stated, AFSCME asserts only the possibility of a

 8 hypothetical injury and, therefore, has not established an injury-in-fact.

 9 III.     CONCLUSION

10   {34}   AFSCME did not establish the existence of an “actual controversy.” Its claims

11 fail to satisfy the justiciability requirements of ripeness and the injury-in-fact

12 component of standing. Therefore, the district court did not possess jurisdiction over

13 AFSCME’s declaratory-judgment action. As the district court did not possess

14 jurisdiction, its decision, as well as the decision of the Court of Appeals, must be

15 vacated. We remand this matter to the district court for dismissal for lack of

16 jurisdiction.




                                              20
1   {35}   IT IS SO ORDERED.



2                                       ______________________________
3                                       JUDITH K. NAKAMURA, Justice


4 WE CONCUR:



5 ___________________________________
6 CHARLES W. DANIELS, Chief Justice



7 ___________________________________
8 BARBARA J. VIGIL, Justice



 9 EDWARD L. CHÁVEZ and PETRA JIMENEZ MAES, Justices, concurring in
10 part and dissenting in part




                                  21
 1 CHÁVEZ, Justice (concurring in part, dissenting in part).

 2   {36}   I respectfully concur in part and dissent in part with the majority opinion. I

 3 agree with the majority opinion that the AFSCME complaint for declaratory judgment

 4 is not ripe because AFSCME did not file with the County Labor Board. Maj. op. ¶

 5 23. After all, if the County Labor Board does not find a prohibited practice under

 6 Bernalillo County, N.M., Ordinances Chapter 2, Article III, Section 2-210(a) (1975),

 7 AFSCME will not have to argue its case before the Bernalillo County Commission

 8 (Commission).1       However, if the County Labor Board finds that either the

 9 Commission or AFSCME are guilty of a prohibited practice, the County Labor Board

10 “shall request that the county commission enter an order against the party guilty of

11 the violation.” Bernalillo Cty., N.M., Ordinances ch. 2, art. III, § 2-211(a) (1975).

12 The majority holds that under such circumstances “AFSCME’s injury still would only

13 actualize if the Commission reversed the Board’s findings.” Maj. op. ¶ 23. I cannot

14 agree with this portion of the majority opinion. An actual controversy regarding the

15 significant due process concerns with the procedures in the LMRO would exist once

16 the County Labor Board found a prohibited practice violation.


        1
17        AFSCME should be able to appeal directly to district court under Rule 1-075
18 NMRA. See Mills v. N.M. Bd. of Psychologist Exam’rs, 1997-NMSC-028, ¶ 10, 123
19 N.M. 421, 941 P.2d 502.

                                              22
 1   {37}   The Commission is a party to the collective bargaining agreement. If the

 2 County Labor Board finds the Commission guilty of a prohibited practice, the

 3 Commission independently decides whether it was guilty of such a violation. If the

 4 County Labor Board finds AFSCME guilty of a prohibited practice violation, the

 5 Commission independently decides whether AFSCME was guilty of such a violation.

 6 When a party to a contract gets to decide whether either it or the other party breached

 7 the contract, this in and of itself raises significant due process concerns. The United

 8 States Supreme Court recognized long ago that

 9          [a] fair trial in a fair tribunal is a basic requirement of due process.
10          Fairness of course requires an absence of actual bias in the trial of cases.
11          But our system of law has always endeavored to prevent even the
12          probability of unfairness. To this end no man can be a judge in his own
13          case and no man is permitted to try cases where he has an interest in the
14          outcome. That interest cannot be defined with precision.

15 In re Murchison, 349 U.S. 133, 136 (1955). How can a party to a contract who

16 adjudicates whether either it or the other party breached the agreement not have an

17 interest in the outcome? The Commission is the adjudicator in its own case.

18   {38}   Especially in this case, where the Commission independently makes its

19 decision–the Commission’s review is not tethered to any standards of review. The

20 Commission gives the evidence the weight it chooses. The Commission does not

21 give any deference to the County Labor Board. The Commission is not limited to


                                                23
 1 deciding whether the County Labor Board was arbitrary. In addition, once the

 2 Commission makes its decision, it “may petition the appropriate district court to

 3 enforce its decision on the issue.” Bernalillo Cty., N.M., Ordinances ch. 2, art. III,

 4 § 2-211(a). The ordinance does not address any appeal rights that AFSCME might

 5 have.

 6   {39}   The ordinances under review are one-sided and is unlike any other Bernalillo

 7 County ordinances affecting employment relations. For example, a hearing officer

 8 is the final arbiter regarding employee discipline matters. See Bernalillo Cty., N.M.,

 9 Ordinances ch. 2, art. III, § 2-99(a) (1998). The hearing officer’s decision is

10 appealable to “district court pursuant to the provisions of the Uniform Arbitration

11 Act, NMSA 1978 § 44-7-22 et. seq.” Section 2-99(i). Code of Conduct Review

12 Board decisions are also appealed directly to the district court. Bernalillo Cty., N.M.,

13 Ordinances ch. 2, art. III, § 2-134 (2012) (“Any decision of the review board finding

14 a violation of this code, with respect to an elected official, candidate or volunteer may

15 be appealed to the Second Judicial District Court. Any decision regarding an

16 employee shall be covered by the terms of the employment rules and regulations or

17 collective bargaining agreement, as applicable.”).

18   {40}   For the foregoing reasons, I concur in part and dissent in part.



                                               24
1                                         ______________________________
2                                         EDWARD L. CHÁVEZ, Justice

3 I CONCUR:



4 ________________________________
5 PETRA JIMENEZ MAES, Justice




                                     25